Citation Nr: 1619641	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent prior to February 10, 2012, and in excess of 20 percent as of February 10, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to January 1997. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for increased rating.  A July 2013 rating decision assigned a 20 percent rating, effective February 10, 2012.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony at a hearing before the undersigned in March 2016.  A transcript of that hearing is of record. 


REMAND

The Veteran was provided his most recent VA examination for his back disability in February 2012, nearly four years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding the Veteran's back disability have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, both the Veteran and representative explicitly expressed that the Veteran's back pain had become worse, to include symptoms of radiculopathy of the lower extremities, further limitation of motion, and more intense flare-ups.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of his back disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for a back disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  The most recent VA treatment records of record are dated in December 2011.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private chiropractor that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the back disability.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's back disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide the following:

(a)  Provide ranges of motion, measured in degrees.

(b)  State whether there is any additional loss of range of motion due to painful motion, weakened motion, fatigability, incoordination, or other factors.

(c)  State whether there is any neurologic symptomatology due to the lumbar spine disability, to include in the lower extremities.  If so, state the nerves involved and the level of impairment.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


